Citation Nr: 1806687	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee, to include as secondary to service-connected disability.

2.  Entitlement to service connection for DJD of the left knee, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1959 to March 1960 and October 1964 to April 1984.  His awards and decorations include the Combat Aircrewman Insignia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran and his wife testified at a video conference hearing before the undersigned.

In May 2017, the Board remanded the case for additional evidentiary development.  The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a September 2017 VA rating decision, which represents a full grant of the benefits sought so it is no longer on appeal before the Board.  The remaining issues remanded by the Board in May 2017 have been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a December 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for DJD of the right and left knees, both to include as secondary to service-connected disability. 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for DJD of the right knee, to include as secondary to service-connected disability, have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for DJD of the left knee, to include as secondary to service-connected disability, have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  In this case, the issues of entitlement to service connection for DJD of the right and left knees, both to include as secondary to service-connected disability, were certified to the Board in November 2011, as noted in a VA Form 8.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew these issues for appellate consideration in a December 2017 statement.  As he has withdrawn his appeal for these issues, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.







ORDER

The appeal for entitlement to service connection for DJD of the right knee, to include as secondary to service-connected disability, is dismissed.

The appeal for entitlement to service connection for DJD of the left knee, to include as secondary to service-connected disability, is dismissed.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


